Title: From Benjamin Franklin to John Foxcroft, 14 July 1773
From: Franklin, Benjamin
To: Foxcroft, John


Dear Friend,
London, July 14. 1773.
I received yours of June 7. and am glad to find by it that you are safely return’d from your Virginia Journey, having settled your Affairs there to Satisfaction, and that you found your Family well at New York.
I feel for you in the Fall you had out of your Chair. I have had three of those Squelches in different Journeys, and never desire a fourth.
I do not think it was without Reason that you continu’d so long one of St. Thomas’s Disciples; for there was always some Cause for doubting. Some People always ride before the Horses Head. The Draft of the Patent is at length got into the Hands of the Attorney General, who must approve the Form before it passes the Seals. So one would think much more time can scarce be required to compleat the Business: But ’tis good not to be too sanguine. He may go into the Country; and the Privy Councellors likewise; and some Months pass before they get together again. Therefore if you have any Patience, use it.

I suppose Mr. Finlay will be some time at Quebec in settling his Affairs. By the next Packet, you will receive a Draft of Instructions for him.
In mine of Dec. 2. upon the Post Office Accounts, to Apr. 1772 I took Notice to you, that I observed I had full Credit for my Salary, but no Charge appear’d against me for Money paid on my Account to Mrs. Franklin from the Philadelphia Office. I supposed the Thirty Pounds Currency per Month was regularly paid, because I had had no Complaint from her for want of Money: and I expected to find the Charge in the Accounts of the last Year, that is to Ap. 5. 1773. But nothing of it appearing there, I am at a loss to understand it, and you take no Notice of my Observation above mention’d. The great Ballance due from that Office begins to be remark’d here, and I should have thought the Officer would for his own sake not have neglected to lessen it, by showing what he had paid on my Account. Pray, my dear Friend, explain this to me.
I find by yours to Mr. Todd, that you expected soon another little One. God send my Daughter a good Time, and you a Good Boy. Mrs. Stevenson is pleas’d with your Remembrance of her, and joins with Mr. and Mrs. Hewson and my self in best Wishes for you and yours. I am, ever, Yours affectionately
B Franklin
Mr FoxcroftPer Capt Osborne
